Citation Nr: 0722000	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to March 
1988 and from October 1988 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for hypertension.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2006.  A transcript of the 
hearing is of record.


FINDING OF FACT

Hypertension did not manifest during active duty service or 
for many years thereafter; and has not been shown to be 
related to military service by competent medical evidence.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Moreover, 
there has been substantial compliance with all pertinent VA 
law and regulations as stated above, and the veteran was 
afforded the opportunity to present oral testimony in support 
of his claim.  Therefore, to move forward with adjudication 
of this claim would not cause any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends he developed hypertension during active 
duty and is thus entitled to service connection.  The Board 
has considered the veteran's contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

Service medical records from the veteran's active duty 
service are negative for diagnoses of, or treatment for 
hypertension.  These records include blood pressure readings 
as follows: in February 1992, 139/73; in March 1992, 130/92; 
in November 1992, 140/80; in March 1993, 152/88 and 140/88; 
and in April 1993, 156/70 and 130/82.  A chest x-ray in 
February 1993 revealed no acute cardiopulmonary diseases.  
The veteran denied high blood pressure on his March 1993 
Report of Medical History form.  The March 1993 separation 
physical examination was likewise negative for a clinical 
finding of hypertension, and the veteran's blood pressure was 
noted to be 110/88.

Post-service medical evidence consists of both private and VA 
outpatient treatment records.  Private medical records were 
obtained from L. M. H., dated between March 1996 and April 
1998; from E.K.L., dated in October 2002; from St. Mary's 
Regional Medical Center, dated in May 2004; and from Central 
Maine Medical Center, dated from November 2004 to January 
2006.  VA outpatient treatment records date from May 1996 to 
July 2005 are also of record.  

Of particular note are private treatment records from L. M. 
H., dated in April 1996.  These records show the veteran 
presented with complaints of increased blood pressure and a 
flushed feeling, three weeks in duration.  The veteran's 
blood pressure reading was 144/68.  He was given a 
prescription for Procardia at this time.  Additional records 
dated April 1996 reflect that the veteran was diagnosed as 
being in an "anxiety tension state."  The VA outpatient 
treatment records of note include a May 1996 record, which 
shows the veteran reported symptoms of constant light-
headedness and dizziness, and arm numbness.  The clinical 
note shows a diagnostic impression of hypertension.  Another 
VA record dated in June 1996 shows the veteran complained of 
a 12-week intermittent history of chest pains, dizziness, and 
palpations.  In a November 1996 clinic note, the veteran 
reported a negative Holter monitor and echocardiogram.  
Pulmonary function tests showed mild obstruction.  Additional 
VA treatment records continue to reflect general findings and 
treatment related to hypertension.  

The veteran underwent a VA examination in August 2005, where 
he denied having high blood pressure prior to service; but 
rather stated that he developed problems at the time of his 
separation from service.  The veteran indicated that during 
his separation examination, he was told to watch his pressure 
and was not retained in the service as a result of his blood 
pressure.  The veteran also reported that he had been seen at 
Liberty Memorial Hospital (LMH) within six months after 
service because his blood pressure had spiked.  He alleged 
that he was placed upon medications at this time, upon which 
he has since remained.  

The examiner noted that the veteran smoked for about 10 
years, up to one and one-half pack per day, quitting two 
years ago.  His past alcohol consumption was reported as 4 
drinks per week.  Caffeine intake with approximately one cup 
of coffee a day, variable.  The examiner also noted that 
there was no evidence of renal disease, and that records 
between 1996 and 1997 showed normal renal function.  

The examiner reviewed the veteran's claims file and noted 
that the service medical records revealed no diagnosis of 
hypertension.  It was noted that there had only been one 
instance of elevated blood pressure, in March 1992; the 
remaining readings were within normal limits.  The examiner 
also indicated that the chest x-rays taken in February 1993 
revealed normal heart and lungs.  In addition, the veteran 
did not indicate high blood pressure as a problem on his 
self-reported medical history form at the time of his 
separation examination.  

Moreover, despite the veteran's report that he was treated 
for hypertension within six months after separation from 
service; the examiner indicated that he was unable to locate 
any records in the record, dated within one year of 
separation from service, which reflected elevated blood 
pressure readings.  The available medical records from LMH 
begin in 1996 and show ongoing treatment for hypertension 
since then.  The records show the veteran was initially 
prescribed Procardia for hypertension in April 1996, 
following a complaint of elevated blood pressure, redness in 
the face and a flushed feeling.  A diagnosis of hypertension 
was subsequently made in May 1996, at which time the veteran 
was placed on another anti-hypertensive medication.  

In his conclusion, the examiner stated that there was no 
evidence of a diagnosis of hypertension in service.  There 
are no medical records available from the time of separation 
until 1996, when it appears the veteran was diagnosed with 
hypertension.  Thus, based upon the information currently 
available, it was not as likely as not, that hypertension was 
related to military service.  

The veteran testified at a video-conference hearing in 
December 2006.  He stated that he had not been informed of 
any high blood pressure readings during active duty, nor had 
he been placed on blood pressure medications.  He testified 
further that he was first diagnosed with hypertension in 
1995, when he received emergency treatment at LMH for 
elevated blood pressure, and was given medication at that 
time.  In response to direct questioning, the veteran further 
testified that he was not aware of having any episodes of 
high blood pressure between 1993 and 1995, as he was not 
being followed by a physician at that time.  

Based upon a review of the cumulative medical evidence and 
the veteran's testimony in this case, the Board finds that 
service connection for hypertension is not warranted.  

For purposes of VA compensation, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90mm 
(see 38 C.F.R. § 4.104, note following Diagnostic Code 7101 
(2006).  

In the present appeal, there is no medical evidence that the 
veteran had a chronic disability manifested by hypertension 
during service, or within a year upon separation from 
military service.  Rather, the preponderance of the evidence 
shows that hypertension was not manifested until several 
years after separation from active duty military service.  

In this regard, the Board notes that the available blood 
pressure readings taken throughout service were, for the most 
part, within normal limits; and hypertension was not noted 
during the March 1993 separation physical examination.  Also, 
a VA physician reviewed the veteran's service and post-
service medical history, and opined that it was not as likely 
as not, that the current hypertension is related to military 
service.  The veteran has not provided any medical opinions 
or medical evidence to refute this opinion.  The Board also 
notes that while the veteran currently receives treatment for 
hypertension, there is no competent medical evidence of 
record, which demonstrates an etiological relationship 
between the currently manifested hypertension to the 
veteran's active duty military service.  The evidence of 
record also does not indicate the date of onset of the 
current hypertension.  

Furthermore, the veteran provided testimony that he was not 
informed by military medical personnel that he had 
hypertension, at any time during active duty.  By his own 
report, a diagnosis of hypertension was not rendered until, 
at the very earliest, in 1995, when he was treated at LMH.  
This statement conflicts with the veteran's history as 
related to the VA examiner-as he reported then that he was 
treated for hypertension within six months of service.  Thus, 
if the Board is to accept the veteran's testimony, 
hypertension may not be presumed to have been incurred in 
service as the first manifestation was not within one-year of 
separation.

The Board observes that the records from LMH contain one 
reference to treatment received as early as December 1993; 
thereby suggesting that there perhaps were outstanding 
treatment records not yet associated with the veteran's 
claims file.  In October 2005, the RO sent correspondence to 
the veteran, which notified him of this discovery, and 
requested that he complete an authorization and consent form 
in order to request any additional records dating between 
1993 and 1996.  The veteran did not respond to the RO's 
correspondence.  The Board points out that the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the veteran did not provide the necessary 
consent, any additional medical evidence that may have 
potentially proven beneficial to his claim was not obtained.  

In conclusion, hypertension is not shown to have manifested 
during active duty service, or within one-year of separation.  
There is no competent medical evidence to show otherwise, or 
to establish an etiological link between the current disorder 
and service.  While the veteran may sincerely believe that 
his current hypertension disorder is related to military 
service, there is no indication that he possesses any 
specialized medical knowledge or training.  As such, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board accordingly finds that service 
connection is not warranted.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hypertension 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


